Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report April 9, 2009 Date of Earliest Event Reported (April 6, 2009) SYNCORA HOLDINGS LTD. (Exact name of registrant as specified in its charter) Bermuda 001-32950 Not Applicable (Jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) Cannon’s Court 22 Victoria Street Hamilton, Bermuda HM12 (Address of principal executive offices, including zip code) (441) 279-7450 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Syncora Holdings Ltd. (“Syncora”) is filing this Form 8-K to report actions taken with respect to one of its directors. Effective April 6, 2009, Edward J. Muhl advised Syncora of his resignation from the Board of Directors of Syncora. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated April 9, 2009 Syncora Holdings Ltd. By: /s/ Susan Comparato Name: Susan Comparato Title: Acting Chief Executive Officer 3
